Title: To Thomas Jefferson from Joseph Priestley, 25 June 1803
From: Priestley, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Northumberland June 25. 1803.
          
          As you were pleased to think favourably of my pamphlet intitled Socrates and Jesus compared, I take the liberty to send you a defence of it. My principal object, you will perceive, was to lay hold of the opportunity, given me by Mr. Blair Linn, to excite some attention to doctrines which I consider as of peculiar importance in the christian system, and which I do not find to have been discussed in this country.
          The Church History is, I hope, by this time in the hands of the bookseller at Philadelphia, so that you will soon, if my directions have been attended to, receive a copy of the work which I have the honour to dedicate to you
          With the greatest respect and attachment, I am, Dear Sir Yours sincerely
          
            J Priestley
          
        